ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_07_EN.txt. 140

SEPARATE OPINION OF JUDGE JIMENEZ DE ARECHAGA

I. While IL have voted for the operative part of the Judgment and am
in general agreement with the reasoning by which it is justified, I am,
however, unable to concur in one of the conclusions reached by the
Court: that it is competent to pronounce on appeal on the third decision
adopted by the Council of ICAO on 29 July 1971 with regard to the
“Complaint” filed by Pakistan under Section | of Article I of the Transit
Agreement.

Since a separate vote was not taken on this question, I voted for the
operative provisions of the Judgment considering that, in the context of
the present case, the non-appealability of the “Complaint” was not the
main issue to be decided. I believe, however, that a question of treaty
interpretation which may be of importance in the future ts involved and
therefore feel constrained to append the present separate opinion, ex-
plaining those aspects on which 1 differ from the Court’s decision and
reasoning. This will also afford me the occasion of setting forth the
reasons which decided my vote on the case as a whole.

I. NON-APPEALABILITY OF THE ‘‘COMPLAINT”

2. Article If of the Transit Agreement in two separate and distinct
sections establishes one procedure for the adjudication of disagreements
and a different one for the disposition of complaints by a contracting
State which deems that action by another party is causing injustice or
hardship to it. Disagreements relating to the interpretation or applica-
tion of the Transit Agreement are subject to the same procedure as
that which applies to disagreements under Chapter XVIII of the Chicago
Convention, thus including a right of appeal to the Court under Article
84 thereof. On the other hand, no direct or indirect reference is made
in Section | of Article II of the Transit Agreement to an appeal to the
Court. Such an omission signifies that the Court has not been conferred
appellate jurisdiction with respect to complaints under Section 1 of
Article LE.

3. The lack of appellate jurisdiction of the Court with respect to
complaints is understandable, since adjudication on the basis of inter-
national law on the legal rights and duties of the parties would be in-
compatible with the very nature of the complaint proceedings. These
are primarily designed to deal with action by another contracting State
which, even falling within its legal rights, may cause injustice or hardship
to another party. It would not correspond to the logic of the system and

98
141 ICAO COUNCIL (SEP. OP. JIMÉNEZ DE ARÉCHAGA)

to the powers and functions of the Court “whose function is to decide
in accordance with international law” that an appeal should lie against
recommendations and findings addressed by the Council of ICAO to
the States concerned. Such recommendations and findings do not need
to be based exclusively on the legal rights and duties of the parties, but
may take into account considerations of equity and expediency.

4. The foregoing interpretation of the basic texts providing for the
Court’s jurisdiction is confirmed by the Rules for the Settlement of Dif-
ferences, adopted by the ICAO Council. The structure of this instrument,
adopted after several years of study of the matter and with the help of
legal experts is significant It is divided into three parts: I. Disagreements;
II. Complaints and III. General Provisions. The introductory Article |!
explains that Parts | and III apply to disagreements relating to the in-
terpretation or application of the Chicago Convention and that Parts
IL and ILI apply to complaints submitted under Article I1, Section 1, of
the Transit Agreement.

Article 18 of the Council’s Rules is the only article in the whole
Rules which provides for appeals. This Article is included in Part ! and
therefore does not apply to complaints, while other provisions of Part
I are extended to complaints by express reference. Article 18 provides,
in its paragraph (2), that “decisions rendered on cases submitted under
Article | (1) (a) and (b) are subject to appeal pursuant to Article 84 of
the Convention”. Thus Article | indicates by careful omission that deci-
sions with regard to complaints are not subject to appeal under Article
84. This instrument must be viewed as a carefully considered interpre-
tation by the ICAO Council of the Convention and Transit Agreement
concerning the question of appeals, which should not be lightly disre-
garded.

5. The Council’s Rules for the Settlement of Differences require the
party bringing a matter to the Council’s attention to file an “application”
under Article 2 when it asks for a decision of the Council on a legal
disagreement under Article 84 of the Chicago Convention or Section 2
of Article II of the Transit Agreement, and to file a “complaint” under
Article 21 when it asks for a recommendation of the Council under Sec-
tion 1 of Article IT of the Transit Agreement. This was done by Pakistan
which filed both an “Application” mentioning specifically Article 2 of
the Rules (thus invoking Article 84 of the Chicago Convention and Sec-
tion 2 of Article IL of the Transit Agreement) and a “Complaint” men-
tioning specifically Article 21 of the Rules (thus invoking Section | of
Article II of the Transit Agreement).

Both according to the Rules and to the interpretation given by the
requesting State, the criterion of the distinction between “applications”
and “complaints” is whether a party is seeking a decision of the Council

99
142 ICAO COUNCIL (SEP. OP. JIMENEZ DE ARECHAGA)

on a legal disagreement under Section 2 of Article II of the Transit Agree-
ment, or a recommendation under Section ! of Article II of the same
instrument.

6. According to the Court’s Judgment, however, it would appear that
the question whether a right of appeal lies does not depend on this ob-
jective criterion—the legal provisions invoked by the requesting State and
the powers to be exercised by the Council—but on the substance of the
grievances put forward by the contracting party. A decision subject to
appeal would exist if a State complains of a violation of its legal rights
by another party, even if that State has filed a “complaint” invoking
Section 1 of Article If; action under Section 1, not subject to appeal,
would only exist if the grievance “‘is not of illegal action, not of alleged
breaches of the Treaty, but of action lawful, yet prejudicial’.

This is supported by the consideration that “in so far as a ‘complaint’
exceeds the bounds of the type of allegation contemplated by Section 1,
and relates not to lawful action causing hardship or injustice, but to il-
legal action involving breaches of the Treaties, it becomes assimilable to
the case of an ‘application’ for the purposes of its appealability to the
Court” (para. 21).

7. I can find nothing in the language of Article II, Section 1, which
compels or even suggests these bounds or limitations. There is nothing
in Section | that precludes a contracting party suffering injustice or
hardship because of unlawful action from bringing a “‘complaint’’. Past
practice in the application of the Transit Agreement and the opinion of
commentators lead to the conclusion that “the facts justifying the sub-
mission of a complaint could include questions relating to the inter-
pretation or application of the Agreements !”, and that furthermore
“an injustice or hardshin may be caused by action on the part of a con-
tracting State which is in violation of the Agreements, but it is not limited
thereto ””’. In such a case, the injured party may have a choice between
filing a complaint or instituting an application, or it may set in motion
both procedures, filing both an application and a complaint on the
same or similar grounds. There may be powerful reasons for so doing:
a contracting State may wish to obtain a recommendation solving a
pressing problem in an expeditious way and also to get a binding decision
which, after a longer procedure, will afford compensation for past dam-
ages.

8. In this case, Pakistan resorted to both procedures and while in the
“Application” it asked for a decision awarding compensation and in-
demnity for the losses and injury suffered by the suspension of over-
flights, a request for monetary compensation does not appear in the
“Complaint”, where only recommendations and findings of corrective
action for the future are sought. This, in my view, is sufficient to give

! Buergenthal, Law Making in the Civil Aviation Organization, 1969, p. 159.
2 Ibid., p. 160.

100
143 ICAO COUNCIL (SEP. OP. JIMENEZ DE ARECHAGA)

a separate identity to each instrument and exclude the possibility of their
assimilation, since they may follow different roads in the future, even
if the language, the charges of breaches of treaties and the other heads
of redress coincide.

9. The fact that a party may have chosen to submit as a complaint
all or part of the same grievances which had been submitted as an ap-
plication cannot alter the legal situation.

If a party asks on the same grounds for both a decision of the Council
and a recommendation, it is simultaneously following two different
paths, but it cannot by this procedure accumulate or combine the reliefs
and the legal protection to which it is entitled under each procedure.
If the requesting party obtains a deciston, that decision, while binding,
is subject to appeal. If it obtains a recommendation, this does not involve
a binding obligation nor allow an appeal to the Court or to an arbitral
tribunal.

This must apply equally to the requesting and the respondent State.
To admit that the decision of the Council regarding this ““Complaint”
is now subject to appeal by the Respondent, carries the necessary impli-
cation that any future pronouncement on the merits of this same ““Com-
plaint” may come back to the Court by way of appeal at the initiative of
the unsuccessful Party.

10. The argument invoked in support of the conclusion reached
in the Judgment is the paradox that would exist if the Court finds the
Council not competent to deal with certain breaches alleged in an
“application” but the same Council could nevertheless pronounce on
these same issues when entertaining a non-appealable ‘“complaint”.

If account is taken of the powers to be exercised by the Council under
Section 1 of Article II of the Transit Agreement and the form which its
action under this provision must take, I am unable to find any paradox
in this situation. By that negative decision of the Court on an appeal
concerning an ‘‘application’’, the Council would naturally be prevented
from arriving at a binding decision on the breaches complained of in
such “application”. But why should such a hypothetical decision of the
Court prevent the Council from making recommendations when dealing
with a “complaint”, not on the breaches as such, but on the corrective
action to be taken with respect to the resulting injustices and hardships?

If the Council is empowered to make recommendations, even if the
respondent State has acted entirely within its legal rights, as everybody
admits, it should a fortiori be allowed to make similar recommendations
when the question of alleged breaches of treaties has been determined by
the Court to be outside the Council’s jurisdiction under Article 84.

11. In paragraph 24 of the Judgment the Court holds that the decision
10]
144 ICAO COUNCIL (SEP. OP, JIMENEZ DE ARECHAGA)

assuming jurisdiction in respect of Pakistan's Complaint is appealable
“in so far as it covers the same ground as the Application”. In my
view the jurisdictional decisions regarding the Complaint and the
Application do not cover the same ground because the scope of jurisdic-
tion of the ICAO Council under Section | of Article I] is much broader
than that attributed under Section 2, to the point that it may be said that
there are no legal standards to apply in order to review a decision of
the ICAO Council incorporating a “complaint” in its agenda.

Under Article 84 of the Chicago Convention and Section 2 of Article IT
of the Transit Agreement, the jurisdictional clause is precise and capable
of judicial review, as the Judgment itself shows. But the terms in Section
1 of Article IL providing for the Council's jurisdiction to receive and
consider ‘“‘complaints” are drafted in such a way that it is obvious it
was never intended to subject such a decision to judicial review. According
to those terms, any contracting party is entitled to submit a request to the
Council whenever, in its subjective appreciation, it deems that action by
another State causes injustice or hardship to it. The provision goes on to
state that ‘the Council shall thereupon inquire into the matter”. These
words require the Council to place the request automatically in its agenda
and therefore set no legal limits or restraints on the scope of the Council’s
jurisdiction to receive and consider a “complaint”.

II. COMPETENCE OF THE APPEAL WITH REGARD TO
THE APPLICATION

12. I fully agree with the conclusion reached in the Judgment that the
Court is competent to entertain the appeal against decisions Nos. | and 2
of the Council of ICAO, concerning Pakistan’s Application.

Article 84 of the Chicago Convention provides that an appeal shall
lie “from the decision of the Council” on “any disagreement between two
or more contracting States relating to the interpretation or application
of this Convention .. .” (emphasis added).

Each one of the two above-mentioned decisions of the ICAO Council
constituted the decision on a disagreement between India and Pakistan
relating to the interpretation or application of Article 84 of the Conven-
tion. India contended that the ICAO Council had no jurisdiction, on the
ground that “suspension” and “termination” are not covered by the
words “interpretation” or “application” and that a bilateral special
régime, and not the Convention, was in force between the Parties;
Pakistan opposed both contentions.

13. On the particular disagreement as to whether the Council of ICAO
had power to act and should exercise it, there were attempts at negotia-
tion without avail.

When the Council of ICAO adopted its decisions on 29 July 1971 it

102
145 ICAO COUNCIL (SEP. OP. JIMENEZ DE ARECHAGA)

had cognizance of letters exchanged between the parties and communi-
cations made to the Council from which it transpired that the jurisdic-
tional issue had become an obstacle to the negotiations on the merits
which the parties had been asked to undertake by the Council's resolution
of 8 April 1971. According to that information, while India was prepared
to hold “bilateral talks with Pakistan”, it added that such talks should
take place “without third-party interference”, alluding to the Council
of ICAO (Memorial of India, Annex E, (5), Verbatim Record of the
Third Meeting, 27 July 1971, Discussion, paras. 69 to 78).

In view of that refusal to negotiate on the jurisdictional issue, or to
negotiate on the merits until the jurisdictional question was eliminated,
the Council of ICAO was perfectly justified in making its implicit deter-
mination that the particular disagreement concerning the Council's
jurisdiction could not be settled by negotiations between the parties.

14. The dispute as to the jurisdiction of the ICAO Council was brought
to the Council's attention by India when it filed its preliminary objec-
tions; this document constituted, within the meaning of Article 84 of the
Chicago Convention, the application of the State concerned. In the con-
text of the Convention, and particularly of its Article 85, only the parties
to the disagreement may exercise the right of appeal: the appellant in this
case was a party to the dispute. In consequence, all conditions required by
Article 84 were met and in the circumstances it would be unjustified to
refuse the appeal as incompetent, as contended by Pakistan in the oral
proceedings, advancing a restrictive interpretation of the Rules of the
Council for the Settlement of Differences.

15. The question of the competence of the appeal must be determined
on the exclusive basis of the treaty provisions establishing the Court's
jurisdiction, examined in the light of the basic principles of international
law on jurisdictional matters, indicated in paragraph 18 of the Judgment.

The Rules for the Settlement of Differences adopted by the Council
of ICAO cannot have the effect of ousting the Court's jurisdiction, if
it exists on the basis of the relevant treaty provisions. A regulation adopt-
ed by the organ of first instance cannot add to or detract from the appel-
late jurisdiction possessed by the Court under provisions which have
been agreed to by the contracting States, on whose consent that jurisdic-
tion is grounded.

16. In any case, it was not the object of these Rules to affect or diminish
the Court's jurisdiction, but only to regulate the procedures within the
ICAO Council itself.

The restrictive inferences which were drawn by counsel for Pakistan in
the oral proceedings do not, moreover, appear to be justified.

A reading of these Rules conveys the opposite impression. Inspired as
they are by the Rules of Procedure of the Court, they intend, and in fact
succeed, in setting out, as independent and separate decisions, those
pronouncements which the Council must adopt on the question of its
own jurisdiction. This independence assigned to jurisdictional decisions

103
146 ICAO COUNCIL (SEP. OP. JIMENEZ DE ARECHAGA)

cannot be explained otherwise than as a recognition of the basic princi-
ples of international law and of good administration of justice, which
require both a preliminary and a conclusive determination of the existence
of jurisdiction before the adjudicating organ may embark upon the merits
of a case. This can only be accomplished if, as declared in the Court’s
Judgment, an independent appeal is allowed on the decision concerning
jurisdiction, so that this question is conclusively settled “before any
further steps are taken under these Rules” (Art. 5, para. 4, of the Rules).

17. As to Articles 36 and 37 of the Statute of the Court, it would be
difficult to conceive that the Court might find that the Chicago Con-
vention and the Transit Agreement, ratified or adhered to by 120 and
79 States respectively, including both Parties in the case, are not treaties
or conventions ‘‘in force”.

This is so even in the relations between the Parties in this case. What
has been claimed by India before the Court is that it has suspended those
treaties vis-à-vis Pakistan. The suspension of a multilateral treaty between
two of its parties, while it affects temporarily the operation of the treaty
as between them, does not affect the maintenance in force of the treaty,
among all the parties and even in the relations of these two parties inter
se. This is confirmed by various provisions of the Vienna Convention on
the Law of Treaties concerning “suspension of operation” of treaties,
such as Articles 72 and 45. The latter provision, in particular, in its final
part, distinguishes between invalidity and termination, on the one hand,
affecting the “maintenance in force” of a treaty, and suspension, on the
other hand, only affecting the “‘maintenance in operation” of a treaty.

ITF. JURISDICTION OF THE ICAO COUNCIL

18. Two alternative grounds of objection have been raised by India
against the jurisdiction of the ICAO Council:

(1) The allegation that Pakistan by its conduct with respect to an act
of hijacking of an Indian aircraft diverted to Lahore has committed
a material breach of the Chicago Convention and the Transit Agree-
ment and therefore India is entitled to consider those treaties as
suspended. In India’s contention, questions arising from the “‘ter-
mination” or ‘‘suspension” of the treaties do not come within the
purview of the jurisdictional clause in Article 84 of the Chicago
Convention, which refers to disagreements relating to the “interpre-
tation or application” of the treaty.

(2) The allegation that since 1966 the Chicago Convention and the Tran-
sit Agreement have been superseded in the relations between India
and Pakistan by a special régime of a bilateral character, not com-
prising landing rights and allowing overflights only on a provisional
basis, on the condition of reciprocity and subject to the permission
of the State to be overflown. This special régime would exclude the

104
147 ICAO COUNCIL (SEP. OP. JIMENEZ, DE ARECHAGA)

jurisdiction of the Council of ICAO on a different ground than that
indicated in (1) above; because that jurisdiction only comprises dis-
agreements relating to the interpretation or application of the Chicago
Convention and the Transit Agreement, and not disagreements
arising from bilateral arrangements.

1. The Allegation of Material Breach

19. The first ground of objection advanced by India, and the position
taken by Pakistan, make it necessary to examine the relationship existing
between the alleged breach of a treaty and its possible effects with regard
to a jurisdictional clause such as that appearing in Article 84.

When a breach of a treaty is alleged to have occurred, several options
are available to the party which claims to have been injured by such
breach. One of them is to make a claim demanding resumption of per-
formance and asking for reparation for the damage resulting from the
breach. Thus Pakistan submitted an application to the Council of ICAO
requesting that India should be directed to perform its obligations under
the Chicago Convention and the Transit Agreement and to pay com-
pensation for the damage which had resulted from such breach.

20. The jurisprudence of the present Court and that of its predecessor
have established that, if a jurisdictional clause comprises all or any
disagreements relating to the interpretation or application (or the
execution) of a treaty, the organ provided for in that clause would possess
jurisdiction to examine the questions concerning the performance or
non-performance of the obligations resulting from the treaty as well as
the claim for reparation resulting from the alleged breach.

21. The first proposition was established in the Advisory Opinion on
Interpretation of Peace Treaties where the Court found that disputes
which “relate to the question of the performance or non-performance of
the obligations provided in” a treaty, “are clearly disputes concerning
the interpretation or execution” of the treaties in question U.C./. Reports
1950, p. 75) !.

The second proposition, namely that the jurisdiction of an organ em-
powered to consider any dispute relating to the interpretation or ap-
plication of the provisions of a treaty also extends to claims for repara-
tion for failure of performance of those provisions, was established by
the Permanent Court which held that “differences relating to reparations,
which may be due by reason of failure to apply a convention, are conse-
quently differences relating to its application” (Chorzéw Factory (Juris-
diction) case, P.C.IL.J., Series A, No. 9, p. 21).

1 In that case the jurisdictional clause referred to the ‘‘execution”’ and not to the
“application” of the treaty. But this difference is here immaterial since ‘* ‘appli-
cation’ is a wider, more elastic and less rigid term than ‘execution’ (P.C.1./.,
Series A, No. 5, p. 48).

105
148 ICAO COUNCIL (SEP. OP. JIMENEZ DE ARECHAGA)

22. In the case of a material breach of a treaty, the State claiming to
be injured by the alleged violation, instead of asking for resumption of
performance and damages {as Pakistan has done) may invoke the right
to consider the treaty or some of its provisions as suspended or terminated.
This is what India stated before the Court that it had done in the present
case.

When one party had already resorted to the organ provided for in
the treaty, it would seem difficult to accept, as a matter of principle,
that the jurisdiction thus invoked might be ousted by the other party’s
allegation of a breach and claim that it constituted a ground for termi-
nating the treaty or suspending its operation in whole or in part. That
would signify that a party might be able, by its unilateral action, to put
an end to the exercise of jurisdiction by an organ whose functions are
provided for on the basis of the consent of all parties. Such a thesis would
also signify that the organ in question would lose its power to act precisely
with regard to the most serious cases of non-performance: when it is
alleged that a material breach of the treaty has been committed.

23. A more detailed analysis of the matter confirms the initial ap-
preciation of principle made above. The determination that a breach
of a treaty has occurred and that it is of such significance as to entitle
one of the parties to invoke it as a ground for terminating the treaty
or suspending its operation, presupposes and requires an interpretation
of the treaty in question. It is necessary first of all to determine whether
the conduct of the party is actually incompatible with or contrary to
the terms of the treaty or is excluded by necessary intendment thereof.
It is then indispensable to determine whether there has been a material
breach, since only such a type of breach would justify termination or
suspension. In Article 60 of the Vienna Convention on the Law of Trea-
ties, which the Court has found in this respect to codify existing cus-
tomary law (.C_J. Reports 1971, p. 47) a material breach is defined as
the violation of a provision essential to the accomplishment of the object
and purpose of the treaty. The determination of the existence of a mate-
rial breach necessarily requires the interpretation of the provisions of
the treaty, including its preamble.

24. The need for such an interpretation of the treaty in question is
even more necessary when, as it occurs in the present case, the allegedly
defaulting State denies either the fact of the violation, or its responsibility
for it, or the material character of the breach. In such an event, differ-
ences arise between the parties which must be regarded as disagreements
relating to the interpretation or application of the treaties, since they
cannot be solved without reference to the instruments themselves.

25. In the present case, the Chicago Convention contains several pro-
visions which are relevant to a legal appreciation of some of the con-
tested facts which lie at the root of the disagreement and which have
a direct bearing on the problems concerning safety of international civil
aviation arising from hijacking incidents.

106
149 ICAO COUNCIL (SEP. OP. JIMENEZ DE ARECHAGA)

The Institute of International Law, when it examined in its Zagreb
session, on 3 September 1971, the rules of international law which apply
de lege lata to acts of “‘Unlawful diversion of Aircraft” concluded that:

“]. Under the general rules of international air law, as expressed
especially in the Chicago Convention of 7 December 1944, State
are required to ensure the safety, regularity and efficiency of in-
ternational air navigation and to collaborate with each other
to this end.

2. Under the general rules of international law which find particular
expression in Articles 25 and 37 of the Chicago Convention of
1944, States are required to render assistance to aircraft in distress
in their territory and to permit, subject to control by their own
authorities, the owners of the aircraft or authority of the States
in which the aircraft is registered to provide such measures of
assistance as may be necessitated by the circumstances.”

These provisions correspond to the object and purpose of the treaty,
as defined in its preamble: to set up ‘certain principles and arrangements
in order that international civil aviation may be developed in a safe and
orderly manner’.

26. In fulfilment of this purpose, the international organization created
by the Chicago Convention, ICAO, was assigned certain aims and ob-
jectives (Art. 44 of the Convention), inter alia, to “insure the safe and
orderly growth of international civil aviation throughout the world”,
“avoid discrimination between contracting States” and “promote safety
of flight in international air navigation”. In execution of these aims and
objectives this specialized agency of the United Nations has shown its
concern for acts of violence against international civil air transport,
sponsoring the Tokyo and Hague Conventions designed to cope with
this problem. The General Assembly of the United Nations has recog-
nized this special concern, urging full support for these efforts (resolu-
tions 2551 (XXIV), para. 3 and 2645 (X XV), para. 8).

27. The issues in dispute between the Parties require the interpretation
of various of the above-mentioned provisions and a careful consideration
of the basic purposes and objectives of the organization created by the
Chicago Convention. Among those objectives, not only safety of inter-
national air navigation may be of relevance but also that objective which
requires this specialized agency to organize and co-ordinate, in an orderly
manner and on a multilateral and world-wide basis, civil international
air navigation.

Thus, the various allegations and counter-allegations of the Parties
on this aspect of the case not only constitute disagreements which relate
to the interpretation and application of the Chicago Convention and

107
150 ICAO COUNCIL (SEP. OP. JIMENEZ DE ARECHAGA)

the Transit Agreement, but at the same time they concern the basic
objectives and aims of ICAO and some of its most important functions.

2. The Special Régime

28. The second ground of objection raised by India against the juris-
diction of the ICAO Council is its contention that since 1965 overflights
of Indian and Pakistani aircraft had been governed by a “special régime”
which had repalced in the relations of the Parties inter se the Chicago
Convention and the Transit Agreement.

In support of this contention two notifications issued by India were
invoked; the first, dated 6 September 1965, directed that no Pakistani
aircraft should be flown over any portion of India; the second, dated
10 February 1966, after the Tashkent Declaration, amended this direc-
tive by adding “‘except with the permission of the Central Government
and in accordance with the terms and conditions of such permission”.

India asserts that there is a complete inconsistency between the Chicago
Convention and the Transit Agreement, on the one hand, and the 1966
notification on the other, since the essence of the multilateral treaties
consists in the unseverable rights to overfly and make non-traffic landings
in another State’s territory without that State’s prior permission.

29. Pakistan, for its part, asserts that the suspension of overflights in
1965 was based on Article 89 of the Chicago Convention which establishes
that in case of war the provisions of the Convention shall not affect the
freedom of action of the parties, subject to a notification of the emer-
gency to the ICAO Council, which notification, it states, was given by
India on 9 September 1965. By the Tashkent Declaration, the Parties
agreed ‘“‘to take measures to implement the existing agreements” and in a
further exchange of letters, on 3 and 7 February 1966, agreement was
expressed “to an immediate resumption of overflights across each
other’s territory on the same basis as that prior to ! August 1965”, these
terms indicating, in Pakistan’s view, that far from envisaging the setting
up of a new or special régime, the Parties referred to the resumption and
implementation of the “existing agreements”’.

30. The preceding confrontation of views of the Parties reveals dis-
agreements between them on the following questions, among others:

(1) Whether the Tashkent Declaration and subsequent exchanges resulted
in the effective application of the Chicago Convention and the
Transit Agreement, as contended by Pakistan, or merely signified
that measures would be taken thereafter to implement the existing
agreements, as contended by India.

(2) Whether the action taken by India in 1965 and the subsequent practice
of the Parties had resulted in the establishment of a special régime in
lieu of the Chicago Convention and the Transit Agreement, as
contended by India, or was merely an application of the Convention
to special circumstances, in exercise of the freedom of action re-

108
151 ICAO COUNCIL (SEP. OP. JIMENEZ DE ARECHAGA)

cognized by its Article 89 or in accordance with safeguards contained
in other provisions of the Convention, as contended by Pakistan.

31. It suffices to contrast these views of the Parties to reach the con-
clusion that, whatever their respective merits, these opposing contentions
constitute disagreements relating to the application and the interpretation
of the Chicago Convention and the Transit Agreement, thus attracting
the provisions of Chapter XVIII of the Convention and establishing the
jurisdiction of the ICAO Council to examine and pronounce in first
instance upon them.

One of the Parties asserts and the other denies the existence of the
special régime, the latter invoking various provisions of the Convention
as an explanation of the practice followed and also claiming that a diver-
gent bilateral régime would not be permissible under Articles 82 and 83
of the Convention itself.

Whether there is in fact a special agreement divergent from the treatics
or a practice pursuant to them, and whether the former could legally
exist as between States parties to the Chicago Convention are both
questions which cannot but relate to the interpretation and application
of the Chicago Convention and the Transit Agreement. In other words:
there may be a special régime, as contended by India, but the determina-
tion of its very existence and its legality requires the prior interpretation
and application of the Chicago Convention and the Transit Agreement.

32. A more detailed examination of the issues debated by the Parties
before the ICAO Council and the Court confirms the foregoing con-
clusion. The Judgment indicates, in paragraphs 41 and 42, the conflicting
interpretations of Article 89 advanced by the Parties before the Court.

Even more conclusive as to the need for an interpretation of Article 89
in order to pronounce on the basic issues of this case was, in my view,
another statement made by counsel for India before the Council of ICAO.

He advanced there the following interpretation of Article 89: ‘‘Free-
dom of action is permitted under Article 89 not just for the duration of
the war—the text does not say ‘during the war’—but even after the war
is terminated, if the essential security of the State requires some freedom
of action” (Memorial of India, Annex E, (a), Verbatim Record of the
Second Meeting, 27 July 1971, Discussion, para. 59).

It is legitimate for the Court to take into account this statement, which
raises fundamental questions of interpretation of that provision, because
the Court must pronounce on appeal on whether the Council of ICAO,
on the basis of the record of the discussion which had taken place before it,
was right in assuming jurisdiction over this disagreement.

109
152 ICAO COUNCIL (SEP. OP. JIMENEZ DE ARECHAGA)

3. The Prior Permissions

33. In its Reply, India indicated certain examples designed to demon-
strate that the requirement of prior permission was consistently followed
in practice, so as to prove that in fact the multilateral treaties had been
superseded by the “special régime”. During the oral proceedings before
the Court, new documents were deposited as additional evidence in
support of the same contention.

These allegations and documents might have been held to constitute
facts presented °x novo, since they had not been introduced or argued
before the organ of first instance.

One of the limitations resulting from the circumstance that the Court
is exercising an appellate jurisdiction is that it must examine the decision
of the ICAO Council as a court of appeal would do. It is therefore
unable to take new facts and subsequent developments into account
and must appreciate the decisions of the ICAO Council in the light of
the facts and arguments of law as they existed at the end of July 1971 and
were then submitted to the Council’s attention.

34. However, the conflicting contentions of the Parties on the per-
missions sought or granted for overflights and landings, both for sche-
duled and non-scheduled air services, do not really concern the facts of
the case. The Parties are not at odds about the facts themselves, on which
both introduced additional evidence, but about the legal characterization
and significance of these requests or grants for permission to overfly
or to land.

India, while emphasizing the need for prior permission in every case,
made a distinction between permissions granted for a period of time,
six months for instance, and special or ad hoc permission granted for
each flight. Pakistan, for its part, pointed out that in accordance with
Article 68 of the Chicago Convention and Article | of the Transit Agree-
ment, the routes to be followed by air services had to be submitted to
and agreed by the competent authorities: such requests were not,
according to its view, permissions inconsistent with the Chicago Con-
vention and Transit Agreement but authorizations to overfly along a
prescribed route.

35. Such a diverging characterization of the same facts again raises
questions of interpretation and application of the Chicago Convention
and the Transit Agreement, and in particular, the rexata quaestio of the
divergent practice of contracting States with regard to the requirement of
prior permission or other authorizations for overflights and non-com-
mercial landings, both for scheduled and non-scheduled air services.

This issue not only relates to the interpretation and application of the

multilateral treaties in question, but is one with which the Council of
ICAO is particularly experienced to deal.

110
153 ICAO COUNCIL (SEP. OP. JIMENEZ DL ARECHAGA)

36. In framing Chapter XVIII of the Chicago Convention, the founders
of ICAO clearly intended to entrust functions of peaceful settlement to
a body such as the Council, composed of representatives selected by
member States on the basis of their experience in the actual operation
of the international instruments they had to administer and apply.
The Council is empowered, not only to adjudicate on disagreements,
but also to mediate in them. In granting such powers, account must
have been taken of the influence which may be exerted by a body com-
posed of delegates representing all major geographic arcas of the world
and including States chosen for their chief importance in air transport
or their large contribution to the provision of facilities for international
civil air navigation. An appeal to the International Court of Justice or
to an ad hoc arbitral tribunal was provided for so that when the Council
takes a decision on a disagreement, its adjudication is subject to the
supervision of an organ competent to determine, on the basis of inter-
national law, on the rights and duties of the parties.

IV. THE PROCEDURE FOLLOWED BY THE COUNCIL

1. Relevance of the Question

37. The Court has not deemed it necessary or even appropriate to
go into the question of the alleged procedural irregularities which,
according to India, occurred within the [CAO Council.

I have been unable to agree on this view, which I find too limited, of the
powers and duties of the Court when functioning as a court of appeal.
The right of appeal granted by Article 84 of the Chicago Convention
comprises not only the right to obtain a pronouncement from the Court
on whether the decision of first instance is correct from the point of view
of substantive law but also on whether that decision was validly adopted
in accordance with the essential principles of procedure which must govern
the quasi-judicial function entrusted to the organ of first instance. This
is further supported by the considerations stated in paragraph 26 of the
Judgment.

The thesis which could be inferred from the Judgment might prevent
the Court from going into questions of procedure even if confronted
with a decision of first instance adopted with gross violation of elementary
principles and guarantees of procedure: for instance, without hearing one
of the parties or allowing only one of them to vote.

Even if a decision adopted in the circumstances described may reach
correct conclusions from the point of view of substantive law, it would,
in my view, be unjustified to deny the relevance of the procedural issue,
or the power of the Court to declare the decision null and void, simply for
the logical consideration that the answer to an objective question of law
cannot depend on what occurred before the organ of first instance. The
fact of being competent cannot give a blanket licence to an organ of

111
154 ICAO COUNCIL (SEP. OP. JIMENEZ DE ARECHAGA)

first instance to violate basic guarantees of procedure in reaching the
inherently correct decision of asserting its own jurisdiction.

2. Validity of the Appealable Decisions

38. 1 do not believe that in this case the procedural deficiencies alleged
by the appellant have enough importance to justify the finding of nullity
which it has asked the Court to make.

39. The first observation refers to the form in which the questions put
to the vote were framed. This observation, as a general proposition, is a
correct one, since by putting a question in the negative it might be possible
in a hypothetical case to assert jurisdiction, on the basis of the rejection
of the negative question, even if there should be no absolute majority of
members in favour of recognizing the existence of such jurisdiction.

However, as a practical proposition with respect to this case, the objec-
tion does not affect the validity of those decisions, Nos. | and 2, which
are, in my view, the only ones subject to appeal. If the questions had been
put in an affirmative form, the jurisdiction of the Council to entertain
the Application would have been equally asserted by the majority required
by Article 52 of the Chicago Convention. This was conceded by the appel-
lant in the oral proceedings (hearing of 23 June 1972).

40. The second objection raised by the appellant is that decision No. 3
concerning the Complaint was not supported by a majority of the mem-
bers of the Council. For the reasons stated in Part I of the present opin-
ion, I] believe that the Court lacks jurisdiction to pronounce on decision
No. 3. Therefore, the questions of the validity of this decision or of the
majority required for its adoption do not arise, in my view, as issues on
which the Court is competent to pronounce by means of the present
appeal.

41. A third ground of objection is that the Council proceeded to vote
despite a request by various members for postponement. Yet the vote
taken on a proposal for deferment showed that a majority of members,
whether they recorded their abstentions or not, considered themselves in
readiness and sufficiently informed to take a decision after what they
regarded as an adequate consideration of the arguments of the parties.
Some members expressed the view that a postponement long enough to
permit the distribution of the records to member States would be unfair
to the party suffering from the suspension of overflights and in such a way
contrary to Article 28 of the Rules for the Settiement of Differences.
The decision of the Council to proceed to the vote in these circumstances,
after the President had announced that the vote would be taken at the
following meeting (Memorial of India, Annex E, (d), Verbatim Record
of the Fifth Meeting, Discussion, para. 135) was therefore in full accor-
dance with the treaty provisions and the Rules of Procedure governing its
activities.

42. In its Reply, the appellant observed that the propositions sub-

112
155 ICAO COUNCIL (SEP. OP. JIMENEZ DE ARECHAGA)

mitted to the vote were put by the President of the Council of ICAO,
who is not a member of the Council, and no-one seconded these proposi-
tions.

This objection fails to take into consideration the special position
and powers possessed by the President of the Council under the Chicago
Convention and under decisions adopted by the Council in accordance
with the Convention.

The propositions put to the vote by the President of the Council were
not governed by Rules 41 and 46 of the Rules of Procedure but by Rules
30, 35 and 37, which give the President the power to present any recom-
mendations to the Council with respect to any item of the Council’s
work programme, to put questions to the Council and to make rulings
which shall stand unless challenged and over-ruled.

When the questions were put to the vote, no member of the Council
(and India was one of them) raised an objection, or challenged the right
of the President to act as he did. Therefore, the decisions adopted by
the Council on the basis of such propositions cannot be challenged now
by the appellant on these grounds. As the Court said in the Advisory
Opinion concerning Namibia: “Having failed to raise the question at the
appropriate time in the proper forum, it is not open to it to raise it before
the Court at this stage” (para. 25, 1.C.J. Reports 1971, p. 23).

43. A final ground, raised at the stage of the oral proceedings before
the Court, is the lack of reasons given for the decision subject to appeal.

There is nothing in the Chicago Convention or in the Rules of Proce-
dure requiring the Council to deliver the decision concerning a prelimi-
nary objection in the form of an award or a judgment stating in logical
sequence the reasons for the conclusion reached.

In consequence, it does not seem possible to conclude that the decision
is invalid because it was not framed in the form of a judgment.

The Court had no difficulty in pronouncing on the appeal because
of the form of the decision. In the verbatim record of the Council's
discussions and decisions, which was before the Court, there was a
complete transcript of the reasons and arguments invoked by the Parties
and of the explanations of vote and other statements made by the Presi-
dent and those members of the Council who chose to state the grounds
for their vote.

V. CONCLUDING REMARKS

44. Different views are advanced in some of the individual opinions
as to the scope and future effects of the Judgment delivered by the Court.
Taking this into account, I wish to state my own view of paragraph
2 of the operative part of the Judgment.

In my view, this paragraph cannot be understood otherwise than as a
final decision on the jurisdictional issue: The Council of ICAO is com-

113
156 ICAO COUNCIL (SEP. OP. JIMENEZ DE ARECHAGA)

petent to entertain this disagreement. This question has been settled.

If and when the Council of ICAO deals with the merits of the case,
it will have to pronounce on Pakistan’s submissions. But when doing
so it will have to determine first what is the law applicable to the relations
between the Parties.

“The question as to what substantive law can be lawfully applied”,
the Permanent Court once said “can only arise after the jurisdiction is
established '.”’ The Permanent Court further stated: “Jurisdiction implies
the right to decide what substantive law is applicable in a given case to
which the jurisdiction extends 2.”

Thus the ICAO Council, before pronouncing on Pakistan’s submis-
sions, would have to determine whether the Chicago Convention and the
Transit Agreement apply or not in the relations between the Parties.

In such a way, it may again be faced, in a different context, with some
of the arguments which were raised by India to oppose the Council's
jurisdiction. Those arguments, while insufficient for the purposes of
excluding that jurisdiction, would still remain available for India to
invoke as defences on the merits, on the question of the substantive law
to be applied.

But the jurisdictional question as such is closed by this decision. In
other words, in the hypothesis that the Council should accept India’s
contentions as to suspension or special régime, this would not result, in
my view, in the Council becoming incompetent or devoid of jurisdiction
but would result in a rejection of Pakistan’s submissions on the merits
on the ground that the substantive law invoked in support of those claims
would no longer be applicable (in that hypothesis) to the relations
between the Parties.

(Signed) E. JIMENEZ DE ARECHAGA.

1 Advisory Opinion, Jurisdiction of the Courts of Danzig, P.C.I.J., Series B, No. 15,
pp. 24-25,
2 Jbid., p. 26.

114
